Opinion by
Beaver, J.,
The plaintiff obtained a judgment against the defendant before a justice of the peace in Venango county for a sum exceeding $100, and entered a transcript thereof in the court of common pleas of said county. He subsequently took an exemplification of the record of the judgment so entered in the common pleas, which was entered in the common pleas of Mercer county. By successive legal steps, he undertook to sell real estate of defendant in the latter county upon a writ of vend, ex., which, upon application to the court, was finally set aside upon the ground that no certificate of a return of no goods by a constable to an execution issued by the, justice of the peace had been filed in the common pleas of Venango county, in accordance with the provisions of the acts of as-' sembly of March 20, 1810, 5 Sin. 161, and June 24, 1885, P. L. 160. We say in Venango county, because, although the court below does not say so in express terms, we assume that to have been its meaning, for we know of no statutory authority for entering any transcript or certificate of a justice of the peace of one county in the court of common pleas of any other county.
The court fully considered the effect of the Act of May 9, 1889, P. L. 176, for in its opinion it is said : “Unquestionably under the provisions of this act, the judgment being for more than one hundred dollars, the plaintiff could have issued execution in Venango county, without first having an execution issued by the justice and a return of no goods and a certificate thereof filed.” The court, however, goes on to say, “The act limits this privilege to the county in which the judgment was obtained,” and herein we apprehend is where the scope and effect of the act is misconceived. There is no limitation in the act as to the effect of the judgment when regularly transferred to another county. The act does not provide for such transfer and hence, to ascertain what its effect in another county may be, we must resort to the Act of April 16, 1840, P. L. 410, which provides the manner in which a judgment in the court *170of common pleas of one county may be transferred to the same court of another county, and which provides as to such transferred judgment that “ as to lien revivals, executions and so forth, it shall have the same force and effect and no other as if the judgment had been entered or the transcript been originally filed in the same court to which it may thus be transferred.”
In order, therefore, to determine the force and effect of the transferred judgment, we must go to the court where it was •originally entered. There all the steps taken by the plaintiff to enforce his judgment were confessedly legal and regular and, if so, they are regular and legal here. The limitation in the act of 1889, supra, refers only to the county in which the transcript of the judgment of the justice of the peace is to be entered; but, when entered, whatever its legal effect may be in that county, such will be its legal effect in any county of the commonwealth to which it may be transferred, as provided by law. To hold otherwise would give rise to the greatest uncertainty and would give to a judgment in one county qualifies and effects which it would not have when transferred to another. In other words, it would be equivalent to holding that the act of 1889 in effect repealed the act of 1840, so far as a particular class of judgments is concerned. This will not be done, when no such legislative intent is apparent and the acts are not in themselves repugnant, as we do not think they are The order making absolute the rule to show cause, etc., is reversed, and the record remitted with a procedendo.